Exhibit 10.22.1

AMENDMENT NUMBER ONE TO

LOAN AND SECURITY AGREEMENT

This Amendment Number One to Loan and Security Agreement, dated as of
September 19, 2013 (“Amendment”), amends that certain Loan and Security
Agreement, dated as of September 24, 2010 (as amended, supplemented and restated
from time to time, the “Loan Agreement”) (all capitalized terms used in this
amendment shall have the meanings ascribed thereto in the Loan Agreement unless
specifically defined herein), by and among GROCERS CAPITAL COMPANY, a California
corporation (“Borrower”), the Lenders party thereto and CALIFORNIA BANK & TRUST,
a California banking corporation, in its capacity as arranger and administrative
agent for the Lenders (together with its successors and assigns in such
capacity, “Agent”), with respect to the following facts:

A.    The Borrower and Lenders wish to amend the Loan Agreement pursuant to the
terms and provisions set forth in this amendment; and

B.    The parties hereto agree as follows:

ARTICLE I

AMENDMENTS

1.1    Amendments to Loan Agreement.

(a) Subsection (g) of the definition of Eligible Notes Receivable in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“(g) Notes Receivable with respect to which the Customer is (i) an officer,
employee or agent of Borrower, in each case except in its capacity as a Unified
Patron or (ii) a Subsidiary or Affiliate of Borrower or Parent, or
(iii) shareholder (except in its capacity as a Unified Patron) or director
(except in its capacity as a Unified Patron) of Borrower, except (A) short-term
loans made by Borrower to Parent from proceeds of Advances no more than twice
each fiscal month and only for liquidity purposes, so long as both such loans
are repaid within a combined 10 Business Day period (“Short Term Parent Loans”),
and (B) the existing real estate loan to Unified Grocers Insurance Services in
the principal amount of $3,000,000;”

(b)    The definition of Maturity Date in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

“Maturity Date” means March 24, 2014.

(c)    The option to convert Advances into Term Loans under Section 2.2 of the
Loan Agreement is hereby deleted, and Section 2.2 is hereby amended and restated
in its entirety to read as set forth below. Notwithstanding anything to the
contrary in the Loan Agreement, the principal amount of all outstanding
Advances, together with accrued and unpaid interest thereon, shall be due and
payable in full on the Maturity Date.



--------------------------------------------------------------------------------

“2.2 Reserved.”

ARTICLE II

MISCELLANEOUS

2.1    Conditions Precedent. The effectiveness of this Amendment, including the
waiver contained herein, is expressly conditioned upon the receipt by Agent of
the following:

(a) an original of this Amendment duly executed by Borrower; and

(b) such other agreements and documents as Agent may require in connection with
the transactions contemplated hereunder, all in form and substance satisfactory
to Agent in its sole and absolute discretion.

2.2    Ratification.

(a)    Except as specifically amended hereinabove, the Loan Agreement shall
remain in full force and effect and is hereby ratified and confirmed; and

(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement as amended by this Amendment.

2.3    Representations and Warranties. Borrower represents and warrants as
follows:

(a)    Each of the representations and warranties contained in Section 5 of the
Loan Agreement is hereby reaffirmed as of the date hereof (except to the extent
that such representations and warranties relate solely to an earlier date), each
as if set forth herein;

(b)    The execution, delivery and performance of this Amendment are within
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower;

(c)    This Amendment is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms;

(d)    That in entering into this Amendment, Borrower has not relied on any
representation, promise, understanding or agreement, oral or written, of, by or
with, Agent or any Lender or any of their respective agents, employees, or
counsel, except the representations, promises, understandings and agreements
specifically contained in or referred to in the Loan Agreement, as amended
hereby; and

 

2



--------------------------------------------------------------------------------

(e)    No event has occurred and is continuing or would result from this
Amendment, which constitutes an Event of Default under the Loan Agreement, or
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.

2.4    Entire Agreement. The Loan Agreement, as amended hereby, embodies the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings relating to the subject matter hereof.

2.5    Conflicting Terms. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Loan Agreement,
the terms of this Amendment shall govern. In all other respects, the Loan
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.

2.6    Miscellaneous. This Amendment shall be governed by and construed in
accordance with the laws of the State of California. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any party hereto may execute this Amendment by
signing such counterpart.

[SIGNATURES ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWER

GROCERS CAPITAL COMPANY,

a California corporation

By:   /s/ Mark Speiser

Name:   Mark Speiser

Title:   Vice President

 

AGENT AND LENDERS

CALIFORNIA BANK & TRUST,

as Agent and a Lender

By:   /s/ Armine Petrosyan

Name:   Armine Petrosyan

Title:   Vice President

 

NCB, FSB,

as a Lender

By:   /s/ Michael J. Novak

Name:   Michael J. Novak

Title:   Sr. Vice President

 